Citation Nr: 1424082	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right lower extremity as a result of VA surgical treatment in December 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to July 1952.

The Veteran testified before the undersigned Veterans Law Judge in May 2012 and a transcript of the hearing is of record.  The Board remanded this case for additional development in June 2013.  It returns now for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to a December 2000 laminectomy, the Veteran had pain in both lower extremities.

2.  In late December 2000, the Veteran consented to the risks of VA treatment associated with a laminectomy; he sustained increased right leg pain and numbness subsequent to the December 2000 laminectomy.

3.  The Veteran's right leg symptoms were not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment in December 2000. 

4.  There was no lack of informed consent for, or occurrence of an event not reasonably foreseeable during, VA treatment in December 2000.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right lower extremity as a result of VA surgical treatment in December 2000 have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  38 C.F.R. §§ 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  

Whether the proximate cause of additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2013).  

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

As noted above, the current version of 38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  See Pub. L. No. 104-204, §§ 4.22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97.

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in January 2008.  Therefore, under the applicable statute and regulation, this claim must be adjudicated under the current version of § 1151.  That is, even if there is an additional disability which resulted from VA care, the legal standard precludes compensation if the evidence does not establish that there was negligence or other fault on the part of VA, or an event not reasonably foreseeable.

The Veteran contends that he experienced numbness of the right lower extremity as a result of the December 2000 laminectomy performed by VA.  

During the May 2012 Board hearing, the Veteran testified that he had no symptoms relating to the right leg prior to the December 2000 laminectomy performed by VA.  He also reported during an August 2008 VA examination that he began to experience right leg numbness and pain approximately three months after the December 2000 surgery.  A VA operation report dated in December 2000, completed at the time of the surgery, reflects that he had a history of bilateral leg pain upon ambulation and occasionally upon change of position.  Numbness of the right leg, however, was not reported at that time.

Pursuant to the Board's remands in October 2012 and June 2013, the RO obtained the December 2000 operative consent form.  Upon review, the consent form (Request for Administration of Anesthesia and for Performance of Operation and other Procedures) was signed by the Veteran in December 2000.  In the consent form, it was noted that the nature and purpose of the operation, possible alternative methods of treatment, the risks involved, and the possibility of complications had been fully explained to the Veteran.  He also acknowledged that he understood the nature of the procedure.  

The Veteran signed and dated the request for administration of anesthesia and performance of operation form.  The physician who conducted the procedure also acknowledged that he had counseled the Veteran as to the nature of the operation, attendant risks involved, and expected results.

In late December 2000, VA performed a laminectomy.  The Veteran has credibly reported that he experienced increased right leg pain and numbness approximately three months after the procedure.

In order to assist in determining the nature of the Veteran's right leg disorder and to determine whether the claimed additional disability of the right lower extremity was reasonably foreseeable as a result of his VA surgical treatment, he was afforded a VA examination in August 2008.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The examiner stated that the right leg symptoms were less likely the result of defective or negligent care, including surgical care.  The examiner based this opinion on actual evidence obtained from comprehensive comparative assessment of pre and post-surgical clinical chronology, clinical history, and data imaging testing.   

The Board remanded the case in order to obtain a supplemental opinion as the August 2008 VA examiner failed to address the issue of foreseeability.  In a February 2013 addendum opinion, the examiner opined that the claimed additional disability was the progression of the disorder and not reasonably foreseeable.  In a following July 2013 addendum, the examiner clarified the opinion and stated that the right leg symptoms were due to the natural progression of the back condition.  

Based on the foregoing, the Board finds that the weight of the evidence of record demonstrates that the Veteran's right leg symptoms were not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment in December 2000.  Numbness and pain are a known risk associated with lumbar spine surgery.  The medical evidence of record does not suggest that the laminectomy performed by VA or the right leg pain and numbness were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in providing treatment.  

In addition, the Board finds that there was no absence of informed consent or the occurrence of an event not reasonably foreseeable for the Veteran's disability claimed herein under the provisions of 38 U.S.C.A. § 1151(a)(1)(B); 38 C.F.R. 
§ 3.361(d)(1)(ii),(2).  There is no contention that the December 2000 laminectomy performed by VA was nonconsensual.  Instead, the December 2000 request for administration of anesthesia and for performance of operation form, signed and dated by the Veteran, demonstrates that he fully comprehended and freely consented to the procedure.  

Moreover, the December 2000 request for administration of anesthesia and for performance of operation form demonstrates that the risks of the laminectomy were revealed and consented to by the Veteran, and therefore, were not unforeseen.  For these reasons, the Board finds that a right leg pain and numbness was a reasonably foreseeable event.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by a letter dated in May 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, service treatment records, VA post-service treatment records, the May 2012 Board hearing transcript, and the Veteran's written statements are associated with the claims file. The Veteran was also afforded VA examinations in August 2008, February 2013, and July 2013 (addendum opinion).  The examiners reviewed the claims file, interviewed the Veteran, and performed physical examinations.  

For the reasons discussed in detail above, the Board finds the August 2008 and July 2013 VA medical opinions to be adequate for the purpose of this adjudication and no further medical opinion is needed.  He was also provided with a hearing in May 2012 that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right lower extremity as a result of VA surgical treatment in December 2000 is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


